SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 15, 2015 PROVIDENT BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 001-37504 45-3231576 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5 Market Street, Amesbury, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(978) 834-8555 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 15, 2015, Provident Bancorp, Inc. issued a press release indicating that it had closed its stock offering.A copy of the press release is filed as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) Exhibits ExhibitDescription Press release dated July 15, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PROVIDENT BANCORP, INC. DATE: July 16, 2015 By: /s/ David P. Mansfield David P. Mansfield President and Chief Executive Officer
